Case 18-08321-TLS         Doc 25      Filed 06/29/21 Entered 06/29/21 08:19:44              Desc Main
                                      Document     Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF NEBRASKA

 IN THE MATTER OF:

 GORDMANS STORES, INC., et al.,                               CASE NO. BK17-80304-TLS

                         Debtor(s).                                   CHAPTER 11

 META ADVISORS LLC on behalf of G-                              ADV. NO. A18-8321-TLS
 ESTATE MANAGEMENT COMPANY,
 INC., f/k/a GORDMANS MANAGEMENT
 COMPANY,
                                                                         ORDER
                         Plaintiff,

         vs.

 MASTERCRAFT INTERNATIONAL
 LIMITED,

                         Defendant.

        This matter is before the court on the plaintiff’s motion for summary judgment (Fil. No.
23). No resistance was filed. Benjamin M. Katz and Douglas L. Lutz represent the plaintiff. No
appearance has been made for the defendant. The plaintiff filed evidence and a brief and, pursuant
to the court’s authority under Nebraska Rule of Bankruptcy Procedure 7056-1, the motion was
taken under advisement without oral arguments.

         This adversary proceeding was filed to avoid and recover preferential transfers. The
plaintiff is authorized under the debtor’s plan of liquidation to prosecute, pursue, administer, settle,
litigate, enforce and liquidate causes of action, including actions under chapter 5 of Bankruptcy
Code to recover payments made to the debtors’ creditors prior to the petition date. The plaintiff
alleges that $93,667 was transferred to the defendant within 90 days before the petition date and
is avoidable as a preference.

        “In general, an avoidable preference is a transfer of the debtor's property, to or for the
benefit of a creditor, on account of the debtor's antecedent debt, made less than ninety days before
bankruptcy while the debtor is insolvent, that enables the creditor to receive more than it would in
a Chapter 7 liquidation.” Cox v. Momar Inc. (In re Affiliated Foods S.W. Inc.), 750 F.3d 714, 717
(8th Cir. 2014) (citing 11 U.S.C. § 547(b)). The movant bears the burden of proving the elements
of avoidability under § 547(b) by a preponderance of the evidence. Stingley v. AlliedSignal, Inc.
(In re Libby Int'l, Inc.), 247 B.R. 463, 466 (B.A.P. 8th Cir. 2000).

       In this case, the defendant Mastercraft had a multi-year business relationship with the
debtor to supply décor, textiles, decorative accessories, and giftware for resale in the debtor’s
Case 18-08321-TLS        Doc 25    Filed 06/29/21 Entered 06/29/21 08:19:44              Desc Main
                                   Document     Page 2 of 3



stores. The debtor would submit purchase orders to Mastercraft, and Mastercraft would ship the
merchandise to the debtor on credit. Until May 31, 2014, the parties operated under net 30 credit
terms. On that date, the parties changed to net 60 credit terms to align with the industry standard.

        The debtor filed its Chapter 11 bankruptcy petition on March 13, 2017. Within the 90 days
prior to that date, the debtor made four payments to Mastercraft from the debtor’s operating
account for merchandise previously delivered:

          Check No.                       Check Issue Date                       Amount
           910467                           12/19/2016                            $2,288
           910973                           12/23/2016                            $5,712
           911267                           12/28/2016                            $2,528
           911895                            1/4/2017                            $83,139
                                                                                 $93,667

        The evidence in support of this motion establishes that each of these transfers of the
debtor’s property was made less than 90 days before bankruptcy to pay antecedent debt while the
debtor was statutorily and factually insolvent, and enabled Mastercraft – a general unsecured
creditor – to receive more than it would have in a Chapter 7 case, as unsecured creditors under the
debtor’s liquidation plan will receive less than 100 percent of their claims. Therefore, these
transfers are avoidable under § 547(b).

        The Bankruptcy Code also authorizes the plaintiff to recover, for the benefit of the estate,
the property or the value of the transferred property from the defendant. 11 U.S.C. § 550(a). The
plaintiff further requests that any claim held by Mastercraft be disallowed under 11 U.S.C.
§ 502(d) until such time as Mastercraft pays the amount for which it is liable under § 550. That
request is granted.

        In March 2019, Mastercraft filed an answer to the amended complaint, admitting or
denying certain allegations but primarily stating Mastercraft lacked sufficient information to be
able to admit or deny many of the allegations. Mastercraft’s answer also raised the affirmative
defenses of contemporaneous exchange for new value under § 547(c)(1)(A) and (B), ordinary
course of business under § 547(c)(2)(A) and (B), and new value given under § 547(c)(4).

        The next entry on the docket is a September 2019 motion by Mastercraft’s attorney for
leave to withdraw as counsel due to lack of communication with the necessary representatives of
the defendant, a company based overseas. The motion was granted. No other counsel has made an
appearance for Mastercraft, and no opposition to this motion for summary judgment was filed.

        Summary judgment is appropriate only if the record, when viewed in the light most
favorable to the non-moving party, shows there is no genuine issue as to any material fact and that
the moving party is entitled to a judgment as a matter of law. Fed. R. Civ. P. 56(c) (made applicable
to adversary proceedings in bankruptcy by Fed. R. Bankr. P. 7056); see, e.g., Celotex Corp. v.
Catrett, 477 U.S. 317, 322-23 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50
(1986).




                                                    -2-
Case 18-08321-TLS           Doc 25       Filed 06/29/21 Entered 06/29/21 08:19:44                     Desc Main
                                         Document     Page 3 of 3



       [I]f the moving party meets its burden, the party opposing the motion must establish
       a genuine factual issue. Residential Funding Co. v. Terrace Mortg. Co., 725 F.3d
       910, 915 (8th Cir. 2013). The party opposing the motion may not rest on mere
       allegations or pleading denials, Conseco Life Ins. Co. v. Williams, 620 F.3d 902,
       910 (8th Cir. 2010), or “merely point to unsupported self-serving allegations.” Anda
       v. Wickes Furniture Co., 517 F.3d 526, 531 (8th Cir. 2008) (quoted in Residential
       Funding, 725 F.3d at 915). Instead, the party opposing the motion must substantiate
       its allegations with admissible, probative evidence that would permit a finding in
       its favor on more than speculation or conjecture. Celotex Corp. v. Catrett, 477 U.S.
       317, 322-23 (1986) (quoted in Spaulding v. Conopco, Inc., 740 F.3d 1187, 1190-
       91 (8th Cir. 2014)); F.D.I.C. v. Bell, 106 F.3d 258, 263 (8th Cir. 1997) (citing
       Kiemele v. Soo Line R.R. Co., 93 F.3d 472, 474 (8th Cir. 1996), and JRT, Inc. v.
       TCBY Systems, Inc., 52 F.3d 734, 737 (8th Cir. 1995)).

Hansmeier v. McDermott (In re Hansmeier), 558 B.R. 299, 302 n.7 (B.A.P. 8th Cir. 2016).

         Because Mastercraft has not demonstrated the existence of any factual dispute, the plaintiff
is entitled to summary judgment on each count of its amended complaint.

       IT IS ORDERED: The plaintiff’s motion for summary judgment (Fil. No. 23) is granted.
Separate judgment will be entered.

       DATED: June 29, 2021

                                                           BY THE COURT:

                                                           /s/Thomas L. Saladino
                                                           Chief Judge

       Notice given by the Court to:
              *Douglas L. Lutz
              *Benjamin M. Katz
              United States Trustee

       Movant (*) is responsible for giving notice to other parties if required by rule or statute.




                                                            -3-
